Citation Nr: 1241328	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-28 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including arthritis. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A chronic back disorder, including arthritis, was not present in service or manifested for many years thereafter and is not otherwise shown to be related to service.  

2.  The Veteran is not service-connected for any disability.  


CONCLUSIONS OF LAW

1.  Chronic low back disability, to include arthritis, was not incurred in or aggravated during active service nor may arthritis be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the record reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA) which imposes certain duties to notify and provide assistance in substantiating claims.  38 U.S.C.A. § 5100, et seq (effective November 9, 2000); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This notice was intended to be provided prior to an initial adjudication of a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

By letter dated in August 2007, prior to the adjudication of the claim the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

That letter apprised the Veteran of the downstream disability rating and effective date elements for claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Thus, there has been full compliance with the duties to provide notice of what was need for claim substantiation.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  

The Veteran's service treatment records (STRs) have been obtained.  His VA and private treatment records have been obtained.  He declined to testify in support of his claims.  The records of his claim for disability benefits with the Social Security Administration (SSA) are on file.  

The Veteran has not been afforded a VA examination with respect to his claim for service connection for a low back disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon, Id., are not met in this case because there is no indication that his current low back disability may be associated with his military service.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's STRs are negative for a low back disability.  His 1966 examination for service entrance was negative, as was an adjunct medical history questionnaire.  Similarly, his July 1969 examination for service discharge was negative for a low back disability and in an adjunct medical history questionnaire he reported not having or having had recurrent back pain.  

In September 1969 authorization was given for VA dental care of the Veteran.  In the 1970s he received VA educational assistance benefits.  

In the Veteran's March 2007 original claim for VA compensation he reported that he had developed back pain in 1969, during service.  In correspondence in March 2007 he reported that when he left military service he periodically suffered from, in pertinent part, lower back pain.  

Private clinical records from 1988 to 2007 from, in part, a chiropractor and the Lakeland Medical Associates, show that in 2002 it was noted that the Veteran had osteoarthritis.  In September 2006 he injured his back while at home and sought treatment.  Chronic lumbar pain was diagnosed in December 2006, and chronic lumbar syndrome was diagnosed in May 2007.  

In September 2007 the Veteran submitted an affidavit from a former co-worker who reported she had me the Veteran in 1969 and was familiar with his lumbar problems at that time, and which continued until the present.  In the affidavit it was reported that the former co-worker had known the Veteran for many years.  They had first met when he had separated from military service and began to work for General Electric Company in 1969.  At that time he had, in pertinent part, several times complained of hearing loss and back pains.  These problems had continued throughout the years. 

In a September 2007 statement from an attorney, who was representing the Veteran in a lawsuit regarding unlawful termination of employment (due to a liver transplant) it was reported that during military service the Veteran had had back injuries from falls but had managed to endure and continue his military service.  

In a September 2007 lay statement, D. L. reported that the Veteran had had, in pertinent part, back problems for many years.  

Received in September 2007 was a copy of a letter from the Veteran to his U.S. Senator in which he reported that the extent of his examination for discharge from active service had simply consisted of filling out a questionnaire.  His lumbar problems had begun with two falls during military service.  The first was during basic training when he fell from a second floor fire escape, following which he had been on limited duty at his barracks.  The second injury occurred when he slipped on a wet shower room floor.  Since these injuries he had had periodic problems lifting, turning, and standing but the symptoms had only lasted a few days at a time.  Now he had developed arthritis and had constant pain.  

In an attachment to the Veteran's VA July 2009 VA Form 9 he reported that at discharge from active service he, and others, had been told that if they had any medical problems due to military service, such problems should be reported and they would be examined by medical personnel which would delay their departure.  To the Veteran's knowledge, no one reported anything because they all wanted to go home without any delay.  

In a May 2010 letter the Veteran explained, in greater detail, that after his initial in-service injury during basic training, he developed back problems.  The day after the initial injury, with the weekend approaching, he had asked to go on sick call but his platoon sergeant told him that since the Veteran was already qualified as a sharpshooter, he could stay behind in the barracks and rest while the others in his unit were still trying to qualify with M14 rifles.  Because the Veteran was afraid of being recycled (restarting basic training) he did what was suggested.  

In a May 2010 letter Dr. M. A., of the Lakeland Medical Associates, reported, in pertinent part, that the Veteran suffered from lumbar problems for "many years."  

Records from the SSA reflect that multiple disabling conditions.  An April 2006 chest X-ray revealed degenerative changes of the Veteran's spine.  A July 2006 ward of SSA disability benefits reflects that the award was made based upon a primary diagnosis of cirrhosis of the liver.  There was no secondary diagnosis.  


Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clearcut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, a determination of whether the evidence comes from a "competent" source; second, is whether the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, it must be determined whether such evidence is also credible).  The third step requires a weighing of the probative value of the proffered evidence in light of the entirety of the record. 

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Low Back Disorder

The STRs fail to demonstrate the combination of manifestations sufficient to identify a chronic low back disability during active service.  However, the presence of chronic disability need not be shown by STRs alone.  Here, the Veteran has stated that he had two back injuries during service.  While he has reported that he was placed on "limited" duty, he clarified this by explaining that he was allowed to rest over a weekend in his barracks.  However, he thereafter did not seek any treatment for a disability of his back, even after a reported second injury.  In sum, he does not allege that he either sought or received treatment or evaluation for back disability at any time during military service.  

The Veteran has also stated that he continued to have back symptoms at the time he was discharged from active service.  The examination for separation from active service found no back disability.  The Veteran has reported that he had back pain at service discharge but his service separation evaluation consisted of only filling out some forms.  The Board cannot accept this as being true inasmuch as the report of the separation examination noted, among other things, that his prostate was normal, he had a scar on the right side of his forehead, and reported specific numerical values as to his height, weight, blood pressure when sitting and after exercising, his hearing of the whispered voice, and his distant vision, noting that he had a refractive error.  

The military separation medical history questionnaire reflects that the Veteran reported not having or having had recurrent back pain.  He now attempts to minimize this by explaining that, rather than simply being untruthful, he did not wish to be delayed in leaving military service and returning home.  In other words, he offers this as an excuse for intentionally relating a false history at service discharge.  Even accepting this as having been the case nevertheless reduces the Veteran's credibility.  On the other hand, "the more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

Thus, chronicity of low back disability in-service is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claim when, as here, it is unquestioned that the Veteran now has chronic low back pathology(ies).  

In this regard, the Veteran and other laypersons are competent to describe visible or personally observable symptoms.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The earliest contemporaneous evidence of any back disability is not shown to antedate a postservice back injury in 2006.  Of the evidence from other lay sources received in 2007, one merely indicates that the Veteran has back symptoms of long standing but does not relate these symptoms to military service.  One from an attorney relates a history of in-service back injuries with repeated symptoms thereafter.  It is clear that this is no more than a repetition of information provided by the Veteran and there is nothing which indicates when this history was related by the Veteran to that attorney.  Rather, the evidence suggests that this history was most likely related when the Veteran sought the services of that attorney in conjunction with a wrongful termination lawsuit in connection with having lost his job after extensive hospitalization and need for a liver transplant in 2006.  In other words, the information related by the attorney is not shown to be anything more that a history reported by the Veteran to that attorney no earlier than 2006, three and a half decades after military service.  A bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).  Here, the attorney, while a professional, is not a medical professional.  

The other lay statement is from a former co-worker who relates, in 2007, that in 1969 shortly after service discharge, the Veteran complained several times of back pain, and this problem continued throughout the years.  While this statement is notarized, it nevertheless reports information in only the most generalized manner and relates to events three and a half decades earlier.  Moreover, this evidence, even though under oath, is no more than a corroborating lay statement which merely restates what the Veteran has reported, and which adds no independent information and thus can have no more credibility or probative value than the statements of the Veteran.  Menegassi v. Shinseki, No. 08-1895, slip op. at 4 (U.S. Vet. App. Feb. 26, 2011) (nonprecedential Memorandum decision).   

Lay assertions of having had symptoms capable of lay observation since service discharge must be weighed in light of other evidence of record.  For example, such lay evidence may be given less probative weight in light of the lack of corroborating medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the absence of contemporaneous medical evidence may be weighed in determining credibility but lay evidence does not lack credibility merely and solely because it is unaccompanied by contemporaneous medical evidence, although it is a factor.)  "[E]vidence of a prolonged period without medical complaint can be considered, along with other factors [] including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Other factors must also be considered, e.g., the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

Here, there is a clinical record in 2002 that the Veteran has arthritis.  However, that record does not show that he had arthritis of the spine.  In fact, the earliest evidence of postservice treatment, complaints or evaluation for low back disability does not antedate a postservice injury in 2006.  Only thereafter, more than three and a half decades after service discharge, did he seek treatment for back disability.  The Board finds it significant that when seeking such postservice treatment the Veteran never related a history of having had back disability which pre-existed the postservice back injury.  In other words, the postservice clinical records in conjunction with treatment do not reflect the type of long-standing history of back disability which the Veteran now alleges and in support of which he has submitted only vague and generalized lay statements.  

In this case, the history of continuous symptoms since service is contradicted by a service separation examination in 1969, which found no low back disability.  Further, the Veteran denied symptoms of a low back disability in the adjunct medical history questionnaire.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997) 

While posited as lay evidence, the Veteran's belief that in-service injuries were a cause or precursor of his current low back disorder is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  Also, while the Veteran's lay statements are competent to attest to his having had pain, and other lay statements are competent to confirm that he complained of pain, the existence of chronic lumbosacral pathology, including arthritis which can only be documented by radiological study, is a complex medical question as to which lay evidence is not competent.  Moreover, the Veteran has repeatedly neglected the mention the severity of the postservice low back injury.  Likewise, the statements of his former co-worker, friend, and attorney are subject to the frailties of human recollection and are nonspecific and simply too vague to be of any real value inasmuch as those statements were no more than generic in nature.  

For these reasons, the Board finds that the statements the Veteran and the supporting lay statements of continuous low back symptoms are not credible.  Also, the credibility of the Veteran is substantially undermined by the fact that he did not seek treatment for a low back disorder until he sustained a postservice low back injury many years after service, and only thereafter filed a claim for service-connected compensation benefits.  The fact that he could be entitled to VA compensation is shown by his having received VA dental treatment very shortly after service in 1969 and having received VA educational assistance in the 1970s and, yet, he did not file a claim until 2007, decades later.  If he had had chronic low back disability during the many years after service, as he alleges, it would be reasonable to assume that he would have filed a claim long before the lapse of three and a half decades.  

Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis of low back disability during, or even shortly after service, e.g., of lumbar syndrome or arthritis, and he has not described symptoms supported by a later diagnosis by a medical professional.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, the Board concludes that the lay evidence is not credible for the purpose of establishing continuity of symptomatology.  At issue then, is whether the Veteran's current low back disability can be related to putative low back injury(ies) by competent medical evidence.  However, there is no competent medical opinion of record showing a relationship between the Veteran's currently diagnosed low back disability, including arthritis which is shown to be only degenerative in nature and not from trauma, and any incident or event during service.  The 2010 statement from Dr. M. A. of the Lakeland Medical Associates does not more that relate that the Veteran has had lumbar problems for "many years."  This vague history of "many years" is far too imprecise to be interpreted as the Veteran's having had back problems since military service, particularly in light of the contemporaneous clinical records of the Lakeland Medical Associates since 1988 which make no mention of back problems. For example, an annual check-up in May 2003, although noting other medical conditions, makes no mention of complaints or findings regarding a back condition. This is true even if the 2002 clinical record reference to the Veteran's having arthritis is interpreted to mean that the Veteran had lumbosacral arthritis in 2002.  

While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence of a nexus nor lay evidence which is both competent and credible that establishes continuity of symptomatology or the required nexus between the putative in-service low back injuries and the current pathology of the low back.  

In sum, the Board does not question that the Veteran sustained some type of injury or injuries in-service.  He contends that his current low back disability is due to in-service injury(ies), as opposed to his postservice injury, only following which, and more than three decades after service, is arthritis shown.  Thus, there is no credible manner by which it can now be found that what the Veteran has now is the result of in-service injury(ies), as opposed to being due to some other possible etiology, e.g., from cause(s) of postservice origin.  So, the Board is without a basis upon which to predicate entitlement to service connection for residuals of an in-service low back injury, including arthritis.  Accordingly, service connection for a low back disorder, including arthritis, is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

TDIU Rating

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).

38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should submit to the VA Director, Compensation and Pension Service, for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  In such a submission there should be a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

While the Board does not have authority to grant an extraschedular TDIU rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 4.16(b).

The Veteran's is not service-connected for any disability.  Accordingly, he does not met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) or § 4.16(b).  Thus, as a matter of law, a TDIU rating may not be assigned.  

The United States Court of Appeals for Veterans Claims (Court) has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  

Accordingly, assuming, without deciding, that as to the claim for a TDIU rating any error was committed with respect to either the duty to notify or the duty to assist, such was harmless and will not be further discussed.  


ORDER

Service connection for a low back disorder, including arthritis, is denied. 

Entitlement to a TDIU rating is denied as a matter of law.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


